                                CERTIFICATE OF SERVICE

I certify that on June 21, 2021, a copy of the foregoing Withdrawal was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/Parties may access this filing through the Court’s system:

       Walter A. Metzen, Debtor’s Counsel
       detroitbankruptcylawyer@gmail.com

       Carl Bekofske, Chapter 13 Trustee
       ECF@flint13.com

       U.S. Trustee, Office of the United States Trustee
       (registeredaddress)@usdoj.gov

I further certify that on June 21, 2021, a copy of the foregoing Withdrawal was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Jordan Lee Geyer, Debtor
       1125 Oak Cluster Dr.
       Howell, MI 48855

       Angela Ann Geyer, Debtor
       1125 Oak Cluster Dr.
       Howell, MI 48855

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com




  18-32644-jda      Doc 53     Filed 06/21/21     Entered 06/21/21 14:38:58        Page 1 of 1
